UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-09871) CULLEN FUNDS TRUST (Exact name of registrant as specified in charter) 645 FIFTH AVENUE NEW YORK, NY 10022 (Address of principal executive offices) (Zip code) BROOKS H. CULLEN 645 FIFTH AVENUE NEW YORK, NY 10022 (Name and address of agent for service) Registrant's telephone number, including area code:877-485-8586 Date of fiscal year end:June 30 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Proxy Voting Record Meetings by Month Cullen High Dividend Fund Meeting Date Range: 01-Jul-2006 To 30-Jun-2007 Month Meetings August 2006 3 October 2006 3 November 2006 1 December 2006 2 April 2007 15 May 2007 16 Grand Total 40 Proxy Vote Audit Report Cullen High Dividend Fund Date Range: 01-Jul-2006 To 30-Jun-2007 Account Number Company Name Meeting Type Meeting Date Ballot Shares Voted Shares Director Votes Proposal Votes Vote Date Security Ticker Symbol Agenda Number Committee Name 19-1366 H.J. HEINZ COMPANY Contested-Annual 16-Aug-2006 138850 138850 FFFFFFFFFFFF F 09-Aug-2006 423074103 HNZ 932565130 Management 19-1366 WACHOVIA CORPORATION Special 31-Aug-2006 90900 90900 FF 29-Aug-2006 929903102 WB 932569835 Management 19-1366 CEMEX, S.A.B. DE C.V. Special 31-Aug-2006 202600 202600 F 29-Aug-2006 151290889 CX 932578012 Management 19-1366 REGIONS FINANCIAL CORPORATION Special 03-Oct-2006 202050 202050 FF 11-Sep-2006 7591EP100 RF 932577616 Management 19-1366 DIAGEO PLC Annual 17-Oct-2006 123750 123750 FFFFFFFFFFF FFF 02-Oct-2006 25243Q205 DEO 932587908 Management 19-1366 SARA LEE CORPORATION Annual 26-Oct-2006 40550 40550 FFFFFFFFFFFF FNN 24-Oct-2006 803111103 SLE 932586386 Management 19-1366 PETROCHINA COMPANY LIMITED Special 01-Nov-2006 30500 30500 ///// 24-Oct-2006 71646E100 PTR 932588265 Management 19-1366 CEMEX, S.A.B. DE C.V. Annual 07-Dec-2006 202600 202600 F 04-Dec-2006 151290889 CX 932606570 Management 19-1366 AUSTRALIA & NEW ZEALAND BANKING GRP Annual 15-Dec-2006 43100 43100 FFF 04-Dec-2006 052528304 ANZ 932608790 Management 19-1366 PETROLEO BRASILEIRO S.A. - PETROBRAS Special 02-Apr-2007 50000 50000 FFFFFFFF 15-Mar-2007 71654V408 PBR 932641992 Management 19-1366 WACHOVIA CORPORATION Annual 17-Apr-2007 90900 90900 FFFFFFFF FFFNNNN 14-Mar-2007 929903102 WB 932640801 Management 19-1366 CITIGROUP INC. Annual 17-Apr-2007 85420 85420 FFFFFFFFFFF FFFFNNNNNN NNN 15-Mar-2007 172967101 C 932641562 Management 19-1366 PPG INDUSTRIES, INC. Annual 19-Apr-2007 142300 142300 FFF FFFN 14-Mar-2007 693506107 PPG 932640851 Management 19-1366 WEYERHAEUSER COMPANY Annual 19-Apr-2007 83250 83250 FFFFFF NNNF 16-Mar-2007 962166104 WY 932642615 Management 19-1366 REGIONS FINANCIAL CORPORATION Annual 19-Apr-2007 353250 353250 FFFFFFFF 21-Mar-2007 7591EP100 RF 932646081 Management 19-1366 KRAFT FOODS INC. Annual 24-Apr-2007 316100 316100 FFFFFFFFF F 21-Mar-2007 50075N104 KFT 932646118 Management 19-1366 BANK OF AMERICA CORPORATION Annual 25-Apr-2007 247400 247400 FFFFFFFFFFF FFFFFFFNNN 20-Mar-2007 060505104 BAC 932644481 Management 19-1366 CHEVRON CORPORATION Annual 25-Apr-2007 182000 182000 FFFFFFFFFFF FFFFFNNNNN N 22-Mar-2007 166764100 CVX 932647007 Management 19-1366 KIMBERLY-CLARK CORPORATION Annual 26-Apr-2007 178900 178900 FFFFFNNN 13-Mar-2007 494368103 KMB 932640091 Management 19-1366 PFIZER INC. Annual 26-Apr-2007 475450 475450 FFFFFFFFFFFF FNNNN 15-Mar-2007 717081103 PFE 932641637 Management 19-1366 ALTRIA GROUP, INC. Annual 26-Apr-2007 144550 144550 FFFFFFFFFFF FNNNNN 27-Mar-2007 02209S103 MO 932652349 Management 19-1366 BARCLAYS PLC Annual 26-Apr-2007 212900 212900 FFFFFFFFFFF FFFFFF 10-Apr-2007 06738E204 BCS 932673266 Management 19-1366 CEMEX, S.A.B. DE C.V. Annual 26-Apr-2007 369350 369350 FFFFFF 10-Apr-2007 151290889 CX 932673874 Management 19-1366 AT&T INC. Annual 27-Apr-2007 274142 274142 FFFFFFFFFFF FFFFFFFFNNN NN 21-Mar-2007 00206R102 T 932646360 Management 19-1366 BRISTOL-MYERS SQUIBB COMPANY Annual 01-May-2007 480800 480800 FFFFFFFFFFF FNNN 23-Mar-2007 110122108 BMY 932648439 Management 19-1366 RAYTHEON COMPANY Annual 02-May-2007 190850 190850 FFFFFFFFFFN NN 28-Mar-2007 755111507 RTN 932653707 Management 19-1366 VERIZON COMMUNICATIONS INC. Annual 03-May-2007 241700 241700 FFFFFFFFFFF FFFFFNNNNN NN 22-Mar-2007 92343V104 VZ 932647401 Management 19-1366 3M COMPANY Annual 08-May-2007 126200 126200 FFFFFFFFFF FFFFFN 30-Mar-2007 88579Y101 MMM 932657832 Management 19-1366 THE DOW CHEMICAL COMPANY Annual 10-May-2007 317850 317850 FFFFFFFFFFFF FFNNNN 24-Mar-2007 260543103 DOW 932650244 Management 19-1366 HEALTH CARE PROPERTY INVESTORS, INC. Annual 10-May-2007 338550 338550 FFFFFFFFFF FN 17-Apr-2007 421915109 HCP 932683166 Management 19-1366 JPMORGAN CHASE & CO. Annual 15-May-2007 267650 267650 FFFFFFFFFFF FNNNNNNNN 31-Mar-2007 46625H100 JPM 932660120 Management 19-1366 HEALTHCARE REALTY TRUST INCORPORATED Annual 15-May-2007 151150 151150 FFF FF 03-Apr-2007 421946104 HR 932662097 Management 19-1366 UNILEVER N.V. Annual 15-May-2007 532050 532050 FFFFFFFFFFFFFFF FFFFFFFFF 03-Apr-2007 904784709 UN 932663378 Management 19-1366 ALLIED CAPITAL CORPORATION Annual 15-May-2007 380650 380650 FFFF FFF 05-Apr-2007 01903Q108 ALD 932664584 Management 19-1366 PETROCHINA COMPANY LIMITED Annual 16-May-2007 101150 101150 FFFFFFFFFFF FFF 19-Apr-2007 71646E100 PTR 932688623 Management 19-1366 BRE PROPERTIES, INC. Annual 17-May-2007 54000 54000 FFFFFFFFF F 29-Mar-2007 05564E106 BRE 932656664 Management 19-1366 GLAXOSMITHKLINE PLC Annual 23-May-2007 214200 214200 FFFFFFFFFFF FFFF 22-Mar-2007 37733W105 GSK 932647780 Management 19-1366 PINNACLE WEST CAPITAL CORPORATION Annual 23-May-2007 245950 245950 FFFFFFFFFFF FFF 18-Apr-2007 723484101 PNW 932685235 Management 19-1366 EQUITY RESIDENTIAL Annual 24-May-2007 181950 181950 FFFFFFFFFFF FN 21-Apr-2007 29476L107 EQR 932690957 Management 19-1366 HSBC HOLDINGS PLC Annual 25-May-2007 112550 112550 FFFFFFFFFFF FFFFFF 10-Apr-2007 404280406 HBC 932673785 Management Proxy Voting Record Meetings by Month Cullen International High Dividend Fund Meeting Date Range: 01-Jul-2006 To 30-Jun-2007 Month Meetings July 2006 1 August 2006 1 October 2006 1 November 2006 1 December 2006 4 April 2007 10 May 2007 12 June 2007 5 Grand Total 35 Proxy Vote Audit Report Cullen International High Dividend Fund Date Range: 01-Jul-2006 To 30-Jun-2007 Account Number Company Name Meeting Type Meeting Date Ballot Shares Voted Shares Director Votes Proposal Votes Vote Date Security Ticker Symbol Agenda Number Committee Name 000888333 VODAFONE GROUP PLC Special 25-Jul-2006 7500 7500 FFFFFFFFFFFF FFFFFFFFFFF 17-Jul-2006 92857W100 VOD 932558438 Management 000888333 CEMEX, S.A.B. DE C.V. Special 31-Aug-2006 5600 5600 F 29-Aug-2006 151290889 CX 932578012 Management 000888333 DIAGEO PLC Annual 17-Oct-2006 3450 3450 FFFFFFFFFFF FFF 02-Oct-2006 25243Q205 DEO 932587908 Management 000888333 PETROCHINA COMPANY LIMITED Special 01-Nov-2006 1200 1200 ///// 24-Oct-2006 71646E100 PTR 932588265 Management 000888333 CEMEX, S.A.B. DE C.V. Annual 07-Dec-2006 5600 5600 F 04-Dec-2006 151290889 CX 932606570 Management 000888333 AUSTRALIA & NEW ZEALAND BANKING GRP Annual 15-Dec-2006 1700 1700 FFF 04-Dec-2006 052528304 ANZ 932608790 Management 000888333 CPFL ENERGIA S.A. Special 18-Dec-2006 4000 4000 // 13-Dec-2006 126153105 CPL 932612294 Management 000888333 MAGYAR TELEKOM PLC Special 21-Dec-2006 2150 2150 FFFFF 13-Dec-2006 559776109 MTA 932612307 Management 000888333 PETROLEO BRASILEIRO S.A. - PETROBRAS Special 02-Apr-2007 3150 3150 FFFFFFFF 15-Mar-2007 71654V408 PBR 932641992 Management 000888333 CPFL ENERGIA S.A. Annual 10-Apr-2007 5500 5500 FFFF 17-Mar-2007 126153105 CPL 932644239 Management 000888333 UBS AG Annual 18-Apr-2007 4650 4650 FFFFFFFFFFF 30-Mar-2007 H89231338 UBS 932658529 Management 000888333 NESTLE S.A. Annual 19-Apr-2007 4250 4250 FFFFFFF 21-Mar-2007 641069406 NSRGY 932646651 Management 000888333 ING GROEP N.V. Annual 24-Apr-2007 10500 10500 FFFFFFFFFFF FFFFFFF 27-Mar-2007 456837103 ING 932653478 Management 000888333 CANADIAN OIL SANDS TRUST Annual and Special Meeting 25-Apr-2007 500 500 FFFF 17-Mar-2007 13642L100 COSWF 932644291 Management 000888333 BARCLAYS PLC Annual 26-Apr-2007 7650 7650 FFFFFFFFFFF FFFFFF 10-Apr-2007 06738E204 BCS 932673266 Management 000888333 CEMEX, S.A.B. DE C.V. Annual 26-Apr-2007 10300 10300 FFFFFF 10-Apr-2007 151290889 CX 932673874 Management 000888333 ABN AMRO HOLDING N.V. Annual 26-Apr-2007 10200 10200 FFFFFFFFFFF FFFFFFF 12-Apr-2007 000937102 ABN 932677656 Management 000888333 TIMBERWEST FOREST CORP. Annual and Special Meeting 27-Apr-2007 3900 3900 FFFFFFF FFF 27-Mar-2007 887147205 TWTUF 932653149 Management 000888333 NOKIA CORPORATION Annual 03-May-2007 18750 18750 FFFFFFFFFFF FFFFFFFFFFF FFF 15-Mar-2007 654902204 NOK 932641497 Management 000888333 NOKIA CORPORATION Annual 03-May-2007 11150 11150 FFFFFFFFFFF FFFFFFFFFFF FFF 18-Apr-2007 654902204 NOK 932685982 Management 000888333 ENERPLUS RESOURCES FUND Annual 04-May-2007 5900 5900 FF 29-Mar-2007 29274D604 ERF 932656309 Management 000888333 VERMILION ENERGY TRUST Annual and Special Meeting 04-May-2007 8150 8150 FFFFF 31-Mar-2007 923728109 VETMF 932660207 Management 000888333 TAIWAN SEMICONDUCTOR MFG. CO. LTD. Annual 07-May-2007 26500 26500 FFFFF 07-Apr-2007 874039100 TSM 932671882 Management 000888333 UNILEVER N.V. Annual 15-May-2007 14400 14400 FFFFFFFFFFFFFFF FFFFFFFFF 03-Apr-2007 904784709 UN 932663378 Management 000888333 PETROCHINA COMPANY LIMITED Annual 16-May-2007 3650 3650 FFFFFFFFFFF FFF 19-Apr-2007 71646E100 PTR 932688623 Management 000888333 ALUMINUM CORPORATION OF CHINA LIMITE Annual 18-May-2007 6100 6100 FFFFFFFFFFF 25-Apr-2007 022276109 ACH 932696187 Management 000888333 GLAXOSMITHKLINE PLC Annual 23-May-2007 7250 7250 FFFFFFFFFFF FFFF 22-Mar-2007 37733W105 GSK 932647780 Management 000888333 ENEL S.P.A. Annual 23-May-2007 8050 8050 FFFFFFFF 05-May-2007 29265W108 EN 932711751 Management 000888333 HSBC HOLDINGS PLC Annual 25-May-2007 2250 2250 FFFFFFFFFFF FFFFFF 10-Apr-2007 404280406 HBC 932673785 Management 000888333 TSAKOS ENERGY NAVIGATION LTD Annual 31-May-2007 6400 6400 FFF FFF 05-May-2007 G9108L108 TNP 932710230 Management 000888333 PENGROWTH ENERGY TRUST Annual and Special Meeting 11-Jun-2007 13600 13600 FFFFFFFF 16-May-2007 706902509 PGH 932721269 Management 000888333 NISSAN MOTOR CO., LTD. Annual 20-Jun-2007 13350 13350 FFFFFFFFFF FFFF 25-May-2007 654744408 NSANY 932728756 Management 000888333 GUANGSHEN RAILWAY COMPANY LIMITED Annual 28-Jun-2007 200 200 FFFFFFFFFFF 24-May-2007 40065W107 GSH 932727526 Management 000888333 OIL CO LUKOIL Annual 28-Jun-2007 1650 1650 FFFFFFFFFFF FFFFF 31-May-2007 677862104 LUKOY 932734189 Management 000888333 OIL CO LUKOIL Annual 28-Jun-2007 18150 18150 FFFFFFFFFFF F 02-Jun-2007 677862104 LUKOY 932736195 Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Cullen Funds Trust By (Signature and Title)*/s/ James P. Cullen James P. Cullen President and Principal Executive Officer Date7/27/07
